

Exhibit 10


HIGHWOODS PROPERTIES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN


Highwoods Properties, Inc. (the "Company") hereby establishes this Amended and
Restated Employee Stock Purchase Plan (the "Plan"), to be effective upon
approval by the holders of a majority of the outstanding shares of Common Stock
at a duly authorized meeting of the Company’s stockholders, granting Eligible
Employees of the Company and its Subsidiaries the opportunity to purchase Common
Stock of the Company.


NOW, THEREFORE, the Company hereby establishes the Plan, the terms of which are
as follows:


SECTION 1
PURPOSE


The purpose of this Plan is to give Eligible Employees of the Company and its
Subsidiaries, an opportunity to acquire shares of the Company's Common Stock in
order to increase their proprietary interest in the Company's success, to
encourage them to remain in the employ of the Company, and to continue to
promote the Company's best interests and enhance its long-term performance.


SECTION 2
DEFINITIONS


Wherever used herein, the following words and phrases shall have the meanings
stated below unless a different meaning is plainly required by the context:


(a)           "Administrator" means Wells Fargo Shareowner Services or such
other third party administrator appointed by the Committee to maintain the
records of the Plan and conduct such other duties as may be further described
herein.
 
(b)           "Available Shares" means the aggregate number of shares of Common
Stock which may be purchased by Eligible Employees under the Plan, as described
in Section 5.
 
(c)           "Board" means the Board of Directors of the Company.


(d)           "Code" means the Internal Revenue Code of 1986, as amended.


(e)           "Committee" means the Compensation and Governance Committee of the
Board to which the Board may delegate its powers with respect to administration
of the Plan pursuant to Section 6 hereof.


(f)           "Common Stock" means shares of the common stock of the Company,
$.01 par value. Common stock hereunder includes both treasury stock and stock of
original issue.


(g)           "Company" means Highwoods Properties, Inc., a Maryland
corporation.


(h)           "Compensation" means an Eligible Employee's regular base pay at
the rate in effect on the applicable Offering Date and any annual bonus,
overtime payment or sales commission, excluding any pre-tax contribution to any
medical or retirement plans qualified under Section 125 or 401(k) of the Code.


(i)           "Eligible Employee" means any individual who on any Offering Date
is employed by the Company or a Subsidiary on a regular full-time basis. A
person shall be considered employed on a regular full-time basis if he or she is
customarily employed by the Company or a Subsidiary at least 20 hours per week
and is customarily employed for more than five months per calendar year.
"Eligible Employee" shall not include any person who would own, immediately
after the Option was granted, stock possessing five percent or more of the total
combined voting power or value of any class of stock of the Company, or any
Subsidiary. For purposes of this subsection 2(i), stock ownership of an
individual shall be determined under Section 424(d) of the Code, and stock that
the individual may purchase under outstanding Options shall be treated as stock
owned by the individual.

 
1

--------------------------------------------------------------------------------

 





(j)           "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


(k)           "Exercise Date" means any March 31, June 30, September 30 and
December 31 during the term of the Plan.


(l)           "Fair Market Value" of Common Stock as of any date means the
average of the closing or last prices of the Common Stock on the New York Stock
Exchange or other comparable reporting system for the five consecutive trading
days immediately preceding such applicable date.


(m)           "Offering Date" means any January 1, April 1, July 1 and October 1
during the term of the Plan.


(n)           "Offering Period" means the period commencing on an Offering Date
hereunder and ending on the next following Exercise Date.


(o)           "Option" means an option granted hereunder which will entitle an
Eligible Employee to purchase shares of Common Stock.


(p)           "Option Price" means the lesser of 85% of the Fair Market Value
per share of Common Stock as of the applicable Offering Date or 85% of the Fair
Market Value per share of Common Stock on the applicable Exercise Date.


(q)           "Plan" means this Highwoods Properties, Inc. Amended and Restated
Employee Stock Purchase Plan as set forth herein and as subsequently amended.


(r)           "Purchase Account" means the book entry account maintained by the
Company or Administrator to record the funds withheld from each Eligible
Employee's payroll for the purchase of Common Stock, to record the shares of
Common Stock credited to each Eligible Employee under the Plan and to record
dividends credited to an Eligible Employee for use in the Plan pursuant to
Section 12.


(s)           "Subsidiary" or "Subsidiaries" means the corporation or
corporations meeting the requirements of Section 424(f) of the Code.


SECTION 3
BASIS OF PARTICIPATION AND GRANTING OF OPTIONS


(a)           Each Eligible Employee on any Offering Date, subject to earlier
termination of the Plan pursuant to subsection 14(c) hereof, ending with the
last Offering Date on which shares of Common Stock are available for grant
within the limitation set forth in Section 5, is granted an Option hereunder
which will entitle him or her to purchase, at the Option Price per share
applicable to such Offering Date, the largest number of shares of Common Stock,
including any fraction of a share (computed to at least three decimal places),
that may be purchased with the cash balance of the Eligible Employee’s Purchase
Account.


(b)           If the number of shares of Common Stock for which Options are
granted pursuant to subsection 3(a) exceeds the applicable number set forth in
Section 5, then the Options granted under the applicable paragraph to all
Eligible Employees shall, in a nondiscriminatory manner which shall be
consistent with subsection 14(c), be reduced in proportion to their respective
Compensation, and the balance of the Purchase Account of each Eligible Employee
shall be returned without interest to each Eligible Employee as soon as
practicable.


(c)           Payment for Common Stock purchased under the Option shall be made
only by payroll deductions over a designated Offering Period and, in accordance
with Section 12, the reinvestment of dividends paid in a designated Offering
Period on shares credited to the Eligible Employee’s Purchase Account.


(d)           Each Option under the Plan shall be granted on the condition that
(i) a registration statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the Common Stock subject to such Option has
become effective and a copy of the Prospectus has been delivered to the Eligible
Employee and (ii) the shares of Common Stock issuable hereunder have been
approved for listing by the New York Stock Exchange.





 
2

--------------------------------------------------------------------------------

 



SECTION 4
PURCHASE ACCOUNT


Each Eligible Employee shall notify the Company, on such forms as shall be
provided by the Company, at least 21 days before the applicable Offering Date,
of the percentage (in whole numbers) of Compensation which the Eligible Employee
wishes to have withheld ratably from the Eligible Employee's Compensation during
the Offering Period, which percentage may not be less than 1%, or more than 25%.


Each Eligible Employee shall authorize the Company and its Subsidiaries to
withhold from the Eligible Employee's after-tax compensation, beginning as soon
as practicable following the making of the election described in this Section 4
and continuing throughout the duration of the Offering Period unless terminated
sooner under Section 7. All withheld amounts may be used by the Company for
general corporate purposes. The Company or Administrator shall maintain a record
of each Eligible Employee's funds in the Eligible Employee's Purchase Account.
Such funds so accumulated within said Purchase Account may be returned to an
Eligible Employee or beneficiary without interest or applied toward the purchase
of Common Stock only pursuant to the provisions contained in this Plan.


SECTION 5
MAXIMUM LIMITATIONS


The aggregate number of shares of Common Stock available for grant as Options
pursuant to this Plan shall not exceed the sum of 500,000 plus the amount of
available shares remaining as of the effective date of this Plan for purchase
under the Company’s Amended and Restated Year 2000 Employee Stock Purchase Plan
(which was 48,775 as of December 31, 2009), subject to adjustment pursuant to
Section 10 hereof. Shares of Common Stock granted pursuant to the Plan may be
either authorized but unissued shares or shares now or hereafter held in the
treasury of the Company. In the event that any Option granted pursuant to
subsection 3(a) expires or is terminated, surrendered or canceled without being
exercised, in whole or in part, for any reason, the number of shares of Common
Stock theretofore subject to such Option shall again be available for grant as
an Option pursuant to subsection 3(a) and shall not reduce the aggregate number
of shares of Common Stock available for grant as such Options as set forth in
the first sentence of this Section.


SECTION 6
ADMINISTRATION


The Plan shall be administered by the Board, which, to the extent it shall
determine, may delegate its powers with respect to the administration of the
Plan (except its powers under subsection 14(c)) to the Committee. If the Board
chooses to appoint a Committee, references hereinafter to the Board (except in
subsection 14(c)) shall be deemed to refer to the Committee. Subject to the
express provisions of the Plan, the Board may interpret the Plan, prescribe,
amend and rescind rules and regulations relating to it, correct any defect or
omission or reconcile any inconsistency in the Plan, determine the terms and
provisions of the Options granted hereunder, determine and change the Offering
Periods, Offering Dates and Exercise Dates (except as otherwise limited herein)
and make all other determinations necessary or advisable for the administration
of the Plan. The determinations of the Board on all matters regarding the Plan
shall be conclusive. A member of the Board shall only be liable for any action
taken or determination made in bad faith.


SECTION 7
TERMS OF OPTIONS


(a)           Each Option shall, unless sooner expired pursuant to subsection
7(b) or (c), be exercised on the Exercise Date for the applicable Offering
Period. Each Option not exercised during an Offering Period shall expire on the
Exercise Date for the applicable Offering Period.


(b)           An Eligible Employee may at any time at least 21 days before an
Exercise Date (or such other date as may be selected by the Committee) terminate
the Option in its entirety by written notice of such termination delivered in
the manner set forth in subsection 14(i). Such termination shall become
effective upon receipt of such notice by the Company. As soon as practical
following such notice, all funds then in the Eligible Employee's Purchase
Account shall be returned to the Eligible Employee without interest.  Subsequent
cash dividends paid on shares held in the Eligible Employee’s Purchase Account
will be paid to the Eligible Employee and not retained in such Purchase Account.
Such Eligible Employee may again elect to participate in payroll deductions
under the Plan on the next Offering Date pursuant to Sections 3 and 4, when, in
accordance with Section 12, cash dividends paid on shares held in the Eligible
Employee’s Purchase Account will again be credited to such Purchase Account for
use pursuant to Section 3(a).

 
3

--------------------------------------------------------------------------------

 





(c)           An Option shall expire on the first to occur of the Exercise Date
for the applicable Offering Period and the date that the employment of the
Eligible Employee with the Company and its Subsidiaries terminates (as
determined by the Board) for any reason, including death or permanent disability
(as determined by the Company’s long term disability plan). In the event that
the Option expires because of termination of employment, all funds and shares
then on deposit in the Eligible Employee's Purchase Account shall be returned
without interest to the Eligible Employee (or his or her estate or the
beneficiary designated pursuant to Section 9(b)) and the Eligible Employee's
Purchase Account closed.


SECTION 8
MANNER OF EXERCISE OF OPTIONS AND PAYMENT FOR COMMON STOCK


 (a)           Except as provided in subsection 7(b) or (c), each Eligible
Employee's Option shall be exercised automatically on the Exercise Date of each
Offering Period, and the maximum number of shares of Common Stock, including
fractional shares, will be purchased by the Administrator for each Eligible
Employee with the entire proceeds of each Eligible Employee's Purchase Account.
The Common Stock purchased under this Section 8 may be either treasury stock or
stock of original issue, in the discretion and at the direction of the Company.


(b)           Upon the written request of an Eligible Employee following any
Offering Period, the Administrator shall deliver (or cause to be delivered) to
such Eligible Employee: (i) a certificate for up to all of the whole shares
purchased under subsection 8(a) and then retained in the Eligible Employee’s
Purchase Account (as adjusted pursuant to Section 10), and (ii) the cash value
of any fraction of a share (based on the Fair Market Value of the common Stock
as of the date such request is delivered) remaining in such Purchase Account
requested to be withdrawn.  Shares to be delivered to an Eligible Employee under
the Plan will be registered in the name of the Eligible Employee or, at the
election of the Eligible Employee, in the name of the Eligible Employee and his
or her spouse as joint tenants with rights of survivorship.  Any remaining
shares in such Eligible Employee's Purchase Account will continue to be credited
to such Eligible Employee's Purchase Account and cash dividends paid thereon
will be credited to such Purchase Account without interest in accordance with
Section 12.


(c)           Subsection 8(b) notwithstanding, an Eligible Employee may not
withdraw any share purchased under this Plan until the date that is twelve
months from the Exercise Date on which such share was purchased, except pursuant
to subsection 7(c) upon the Eligible Employee’s death, permanent disability or
other termination of employment.


(d)           Subject to Section 12, an Eligible Employee may not make
additional cash payments into such Eligible Employee's Purchase Account.


SECTION 9
PROHIBITION OF TRANSFER AND DESIGNATION OF BENEFICIARY


(a)           No Option may be transferred, assigned, pledged, or hypothecated
(whether by operation of law or otherwise), and no Option shall be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of an Option, or levy of attachment
or similar process upon the Option not specifically permitted herein shall be
null and void and without effect. An Option may be exercised only by the
Eligible Employee during his or her lifetime.


(b)           Each Eligible Employee may file a written designation of
beneficiary who is to receive any stock or cash held in the Eligible Employee’s
Purchase Account in the event that such Eligible Employee dies.


SECTION 10
ADJUSTMENT PROVISIONS


The aggregate number of shares of Common Stock with respect to which Options may
be granted, the aggregate number of shares of Common Stock subject to each
outstanding Option, the Option Price per share of each Option and the number of
shares in each Purchase Account may all be appropriately adjusted as the Board
may determine for any increase or decrease in the number of shares of issued
Common Stock resulting from a subdivision or consolidation of shares, whether
through reorganization, recapitalization, stock split-up, stock distribution or
combination of shares, or the payment of a share dividend or other increase or
decrease in the number of such shares outstanding effected without receipt of
consideration by the Company. Adjustments under this Section 10 shall be made
according to the sole discretion of the Board, and its decision shall be binding
and conclusive.

 
4

--------------------------------------------------------------------------------

 



SECTION 11
DISSOLUTION, MERGER AND CONSOLIDATION


In the event of (i) the adoption of a plan of merger, consolidation, share
exchange or similar transaction of the Company with any other corporation as a
result of which the holders of the Common Stock of the Company in the aggregate
would receive less than 50% of the voting capital stock of the surviving or
resulting corporation; (ii) the approval by the Board of an agreement providing
for the sale or transfer (other than as security for obligations of the Company)
by the Company of a majority of the stock of a significant subsidiary of the
Company or substantially all of the assets of the Company or of a significant
subsidiary of the Company; (iii) the acquisition of more than 20% of the
Company's voting capital stock by any person within the meaning of Section
13(d)(3) of the Exchange Act, other than a person, or group including a person,
who beneficially owned, as of the most recent Offering Date, more than 5% of the
Company's securities, in the absence of a prior expression of approval of the
Board; (iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by the Company's stockholders, of each new director was approved by the vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of the period; or (v) any other change in control of the Company
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A under the Exchange Act, then any Option granted
hereunder during the then-current Option Period shall remain exercisable until
the Exercise Date of the then-current Option Period, subject to all of the terms
hereof not inconsistent with this Section 11.


Anything contained herein to the contrary notwithstanding, upon the dissolution
or liquidation of the Company or the consummation of a merger or consolidation
in which the stockholders of the Company receive less than 50% of the voting
capital stock of the surviving or resulting corporation, each Option granted
under the Plan shall terminate, but the Eligible Employee shall have the right,
following the adoption of a plan of dissolution or liquidation or a plan of
merger or consolidation and in any event prior to such dissolution, liquidation,
merger or consolidation, to exercise his Option to purchase Common Stock on the
Exercise Date of the then-current Offering Period, subject to all of the other
terms hereof not inconsistent with this Section 11.


The grant of an Option pursuant to this Plan shall not affect in any way the
right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or to dissolve, liquidate or sell, or transfer all or any part of
the business or assets.


SECTION 12
DIVIDENDS AND INTEREST


(a)           During any period in which an Eligible Employee is participating
in the Plan through payroll deductions, but only during such period, cash
dividends paid on shares (including any fraction of a share) held in an Eligible
Employee’s Purchase Account will be credited to such Eligible Employee’s
Purchase Account and used in addition to such payroll deductions to purchase
shares of Common Stock on the Exercise Date.  Adjustments made pursuant to
Section 10 will be credited to the Purchase Account of the Eligible
Employee.  Dividends paid in property other than cash or shares of Common Stock
will be distributed to an Eligible Employee as soon as practicable.  No
dividends will be earned on a share in an Eligible Employee’s Purchase Account
until the dividend payment for the first dividend record date that follows the
purchase date of such share.


(b)           No interest will accrue on or be payable with respect to cash
dividends held in an Eligible Employee’s Purchase Account.


SECTION 13
LIMITATION ON OPTIONS


Notwithstanding any other provisions of the Plan:


(a)           All Eligible Employees shall have the same rights and privileges
under the Plan, except that the amount of Common Stock which may be purchased
under Options granted pursuant to Section 3, shall bear a uniform relationship
to the Compensation of Eligible Employees. All rules and determinations of the
Board in the administration of the Plan shall be uniformly and consistently
applied to all persons in similar circumstances.


(b)           The term of said Plan shall be for a period of 10 years commencing
on the effective date and ending on the 10th anniversary of such effective date
unless terminated earlier by the exhaustion of the Available Shares pursuant to
Section 3 or 5 or as provided in subsection 14(c).

 
5

--------------------------------------------------------------------------------

 





(c)           As a condition to the exercise of an Option, the Company may
require the person exercising such Option to represent that, at the time of any
such exercise, the shares are being purchased only for an investment and without
any present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such representation is required by any applicable
provisions of law.


SECTION 14
MISCELLANEOUS


(a)           Legal and Other Requirements. The obligations of the Company to
sell and deliver Common Stock under the Plan shall be subject to all applicable
foreign or domestic laws, regulations, rules and approvals, including, but not
by way of limitation, the effectiveness of a registration statement under the
Securities Act and the requirements of any stock exchange upon which the shares
of Common Stock may be listed if deemed necessary or appropriate by the Company.
Certificates for shares of Common Stock issued hereunder may include a
restricted legend as the Board shall deem appropriate.


(b)           No Obligation to Exercise Options. The granting of an Option shall
impose no obligation upon an Eligible Employee to exercise such Option unless
such Eligible Employee affirmatively elects to purchase Common Stock through
payroll withholding as described in Section 4.


(c)           Termination and Amendment of Plan. The Board may from time to time
alter, amend or suspend the Plan or any Option granted hereunder or may at any
time terminate the Plan, except that it may not materially and adversely affect
any outstanding Option without the consent of the holder thereof.


(d)           Application of Funds. The proceeds received by the Company from
the sale of Common Stock pursuant to Options will be used for general corporate
purposes.


(e)           Withholding Taxes. Upon the exercise of any Option under the Plan,
the Company shall have the right to require the Eligible Employee to remit to
the Company an amount sufficient to satisfy all federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for shares of Common Stock.


(f)           Right to Terminate Employment. Nothing in the Plan or any
agreement entered into pursuant to the Plan shall confer upon any Eligible
Employee the right to continue in the employment of the Company or any
Subsidiary or affect any right which the Company or any Subsidiary may have to
terminate the employment of such Eligible Employee.


(g)           Rights as a Stockholder. No Eligible Employee shall have any right
as a stockholder with respect to shares covered by an Option unless and until
such Option has been exercised.


(h)           Leaves of Absence and Disability. The Board shall be entitled to
make such rules, regulations and determinations as it deems appropriate under
the Plan in respect of any leave of absence taken by or disability of any
Eligible Employee. Without limiting the generality of the foregoing, the Board
shall be entitled to determine (i) whether or not any such leave of absence
shall constitute a termination of employment within the meaning of the Plan, and
(ii) the impact, if any, of any such leave of absence on Options under the Plan
theretofore granted to any Eligible Employee who takes such leave of absence.


(i)           Notices. Every direction, revocation or notice authorized or
required by the Plan shall be deemed delivered on the date it is personally
delivered, or the date that is three business days after it is sent by
registered or certified mail, postage prepaid, to the Company’s Director of
Human Resources, at the Company’s principal office at 3100 Smoketree Court,
Suite 600, Raleigh, NC 27604; and shall be deemed delivered to an Eligible
Employee (i) on the date it is personally delivered to him or her or (ii) three
business days after it is sent by registered or certified mail, postage prepaid,
addressed to him or her at the last address shown for him or her on the records
of the Company or of any Subsidiary.


(j)           Applicable Law. All questions pertaining to the validity,
construction and administration of the Plan and Options granted hereunder shall
be determined in conformity with the laws of the state of Maryland.



 
6

--------------------------------------------------------------------------------

 
